Rogers, J.
It is, in general, true, that where the defendant, in a judgment, is in possession at the time of the levy and sale, he cannot make any defence against the purchaser at a sheriff’s sale. By the purchase under regular process, the purchaser acquires a right, at least to the possession of the debtor, 'which alone will support the action of ejectment. But this principle cannot apply where the process is void; as where the sheriff undertakes to sell a life-estate, which he cannot do, as is ruled in Dennison’s Appeal, 1 Barr, 201, and in a case ruled at this term, and not yet reported. In the one case, the purchaser has some right; here he has none, as the proceeding of the sheriff is altogether void. The evidence offered by the defendant proves that the husband took his wife’s purpart in land, not money, and that.it was of less value than her share of the estate. The husband having nothing'to pay out'of his own funds, acquires but a life-estate, as is ruled in Blocker v. Carmony, administrator of Hess, 1 Serg. & Rawle, 460: a case which cannot be distinguished from the present.
Judgment reversed, and a venire de novo awarded.